



COURT OF APPEAL FOR ONTARIO

CITATION:
Schutzman (Re), 2012 ONCA
    229

DATE: 20120411

DOCKET: C54180

Goudge, Feldman and Blair JJ.A.

IN THE
    MATTER OF: Scott J. Schutzman (a.k.a. Professor Starson)

An
    appeal under Part XX.1 of the Criminal Code

Scott J. Schutzman (a.k.a. Professor Starson), appearing
    in person

Anita Szigeti,
amicus curiae

Holly Loubert, for the respondent

Janice Blackburn, person in charge of Centre for Addiction
    and Mental Health

Heard: March 30, 2012

On appeal against the disposition of the Ontario Review
    Board dated April 7, 2011.

ENDORSEMENT

[1]

In our view, the conclusion reached by the Board that Professor
    Starson remained a significant threat to the safety of the public was entirely
    reasonable given the evidence before it.  The order it made as a consequence is
    also reasonable.

[2]

Amicus
argues that the Board erred in saying nothing in
    its reasons to explain its rejection of a conditional discharge.  That would
    have been a less restrictive outcome than the order made.

[3]

We do not agree that this omission constitutes reversible error. 
    The reasons of the Board describe the outcome it did reach.  The evidence
    before it was that there was no air of reality to a disposition of a
    conditional discharge.  Hence the trigger in
R. v. Breitweiser
, 2009
    ONCA 784 was not met.

[4]

The discussion at the hearing clearly shows that the Board was
    alive to the possibility of a conditional discharge.  Viewed functionally and
    in that context, the Boards reasons are sufficient to allow the necessary
    inference that a conditional discharge was rejected as not sufficiently
    protecting the public.  This argument must therefore be dismissed.

[5]

We would add however, that in our view, it would have been better
    if the Boards reasons had more explicitly explained why a conditional
    discharge was rejected.  In a case like this, where a less restrictive outcome
    is fully discussed at the hearing but not ordered, the person concerned should
    be able to understand clearly from the reasons themselves why it was rejected. 
    That is what best maintains public confidence in the justice system.

S.T.
    Goudge J.A.

K.
    Feldman J.A.

R.A.
    Blair J.A.


